Citation Nr: 1435368	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-05 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to January 1990, October 2001 to September 2002, and from February 2003 to February 2004.  He had additional service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Houston, Texas, regional office (RO) of the Department of Veterans Affairs (VA).

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The Veteran appeared at a videoconference hearing before the undersigned Acting Veterans Law Judge in November 2013.  A transcript of this hearing is contained in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his hypertension was incurred due to active service.  He states that many high blood pressure readings were recorded during his first period of active service from March 1986 to January 1990, and that reserve records dated approximately one year after service include a diagnosis of hypertension.  In the alternative, the Veteran argues that the hypertension that was diagnosed before his last two periods of active service was aggravated by the stress he experienced during those periods.  

A review of the evidence shows that the Veteran's service treatment records for the period from March 1986 to January 1990 have not been obtained.  An October 2007 Memorandum from the RO includes a formal determination that the Veteran's records were not available.  It appears that the service department, the National Personnel Records Center, and the VA Records Management Center were all contacted in the search for the records.  

However, the Veteran testified at the November 2013 hearing that he was told by an airman at his former reserve unit that additional service treatment records for him had only recently been forwarded to St. Louis, Missouri.  The Veteran did not specify which agency in St. Louis received the records.  There is no indication that another attempt has been made to obtain these records since the transfer.  

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2) (2013).  These efforts are to continue until VA concludes the records do not exist or that further efforts would be futile, such as when the Federal department or agency advises VA that the records do not exist or the custodian does not have them.  

Therefore, the Board finds that an additional attempt must be made to obtain the Veteran's service treatment records for the period of active service from March 1986 to January 1990, as well as all service treatment records for the Veteran's service in the reserves from 1990 to 1995.  

Furthermore, the Board notes that the Veteran has not been afforded a VA examination of his medical records in order to obtain opinions regarding his hypertension.  The Board finds that if the additional service treatment records do not provide a basis for service connection, or if no additional records are obtained, the Veteran's claims folder should be forwarded to an examiner to determine whether or not his hypertension was aggravated during the Veteran's second or third period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment records for the period of active duty from March 1986 to January 1990, and his service treatment records for his service in the reserves from 1990 to 1995.  The request should be directed to the National Personnel Records Center and the VA Records Management Center, both located in St. Louis, Missouri, as well as the Air Force Personnel Center at Randolph AFB, Texas, the Air Reserve Personnel Center in Denver Colorado, and any other location that might be deemed appropriate.  All records received should be associated with the claims folder.  Any unsuccessful requests should be documented.  If necessary, after all efforts have been exhausted, another formal finding on the unavailability of part or all of these records should be placed in the claims folder.  

2.  After the action above has been completed, readjudicate the Veteran's claim for service connection for hypertension if any additional records are received.  

3.  If no additional records are received, or if the Veteran's claim for service connection for hypertension remains denied, forward the Veteran's claims folder to a medical examiner qualified to provide an opinion in internal medicine.  The examiner should review the claims folder, in particular the records pertaining to the Veteran's active service from October 2001 to September 2002 and February 2003 to February 2004, as well as the medical records immediately before and after each period.  The examiner should state whether it is as likely as not that the Veteran's hypertension was aggravated (permanently increased in severity beyond the natural progression) during either or both period of active service.  A physical examination of the Veteran should only be scheduled if deemed necessary by the examiner. 

The reasons and bases for the opinions should be provided.  If the examiner is unable to provide any portion of the requested opinions, the reasons and bases for that opinion should be provided, and any missing evidence that might enable the opinion to be provided should be identified.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



